114 S.E.2d 777 (1960)
252 N.C. 683
R. H. EAKLEY, on behalf of himself and all other taxpayers of the City of Raleigh,
v.
CITY OF RALEIGH, a municipal corporation.
No. 465.
Supreme Court of North Carolina.
June 10, 1960.
*781 Emanuel & Emanuel, Raleigh, for plaintiffs.
Paul F. Smith, William Joslin, and Manning & Fulton, Raleigh, for defendant.
RODMAN, Justice.

Plaintiffs' Appeal
When a jury trial is waived and the court is authorized to find the facts, its findings are as conclusive and binding as a jury verdict, if there is any evidence to support the findings. Henderson Cotton Mills v. Local Union 584, 251 N.C. 335, 111 S.E.2d 484; Southeastern Baptist Theological Seminary, Inc. v. Wake County, 251 N.C. 775, 112 S.E.2d 528; City of Goldsboro v. Atlantic Coast Line R. R., 246 N.C. 101, 97 S.E.2d 486. There was evidence to support each of the findings. In fact, no evidence contrary to the findings was offered unless it necessarily follows as a matter of law that the form of the question submitted to the electorate was intentionally false and misleading and in fact deceived the public who, because of such form of question, understood that they were voting for bonds to provide monies to be expended solely within the corporate limits as they existed at the moment of the election. We do not think that such an intent or result should be implied by reason of the form in which the question was submitted.
Plaintiffs' exceptions then present these and only these questions: (1) Does the fact that the City Council contemplated when it passed the bond ordinance the annexation of additional territory and expenditure of a portion of the bond monies in the annexed territory subsequent to the annexation invalidate the bonds authorized by a majority of the citizens? (2) If not, will expenditure for water and other specified purposes in the areas within the corporate limits at the time of the expenditure but beyond the corporate limits when the ordinance was passed and the election held constitute an unlawful expenditure?
The answer to each question is no for the reasons so clearly stated in the opinion of Denny, J., in Upchurch v. City of Raleigh, N.C., 114 S.E.2d 772.
Plaintiffs say to give recognition to these bonds as valid obligations of Raleigh would do violence to Art. VII, sec. 7 of our Constitution. The contention is without merit. Each bond issue has been approved by the electorate at an election called for the purpose of authorizing the issuance of the bonds.

Defendant's Appeal
Defendant excepted to that portion of the judgment which enjoined it from spending any portion of the bond monies *782 in the areas under consideration for annexation before they became a part of the City. Literally construed and taken out of context the language used is, we think, unduly restrictive; but when considered in relation to the questions which the court was called upon to decide we think it manifest that the court did not intend to enjoin expenditures by the City for direct benefit by its citizens. It intended to prohibit expenditures which would only indirectly benefit the citizens of the City by providing a profit from the furnishing of services to those outside its boundaries.
Municipalities have legislative permission to extend their sewer and water lines beyond corporate boundaries. G.S. §§ 160-239 and 160-255. Such extensions may be made either because necessary to the effective operation of the improvement within the City or to provide services for a profit beyond the corporate limits. Bonds for the latter purpose may be issued only when the electorate has expressly so authorized. State v. McGraw, 249 N.C. 205, 105 S.E.2d 659; Town of Grimesland v. City of Washington, 234 N.C. 117, 66 S.E.2d 794; Holmes v. City of Fayetteville, 197 N.C. 740, 150 S.E. 624.
Expenditures for parks and recreational facilities seem to fall within the class of water and sewer facilities when operated in a governmental capacity, that is, for direct benefit by the citizens of the municipality. G.S. § 160-200(12), art. 12, c. 160 of the General Statutes.
Here the bond ordinances for water, sewer, and park facilities, submitted to and approved by the citizens, authorized expenditures for the construction and operation of such facilities for the benefit of the citizens of the municipality. The right to expend money for work outside the City to accomplish these purposes is recognized by plaintiffs. They say in their brief: "It is admitted that the City has authority to expend moneys outside of the city's corporate limits for the purpose of implementing, enlarging and improving the fundamental municipal services which are necessary for the citizens and inhabitants within its corporate limits."
The electorate was not called upon to and did not authorize expenditures for financial gain by the City from the sale of such services to those residing beyond the corporate limits when the expenditures were made. Because not so authorized the court enjoined the use of the funds for such proprietary purposes. When the judgment is read as a single pronouncement and not as disjointed parts, we think the portion objected to merely prohibits expenditures for those purposes, and because we so interpret it, it follows that the judgment is affirmed.
Plaintiffs' appeal affirmed.
Defendant's appeal affirmed.